Citation Nr: 1716074	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left knee degenerative arthritis and assigned it a 10 percent rating from March 23, 2009 and denied service connection for sleep apnea, low back disability, and right knee disability.

The Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Subsequent to this time, a January 9, 2017 medical statement from C.G. Kercher was associated with the record.  The Veteran waived initial RO consideration of this evidence, so the Board may proceed with adjudication.  See BVA Hearing Transcript at 14.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service connection claims

The Veteran has claimed service connection for right knee disability, including as secondary to his service-connected left knee degenerative arthritis.  The Board has reviewed the January 9, 2017 statement by C.G. Kercher, a nurse practitioner which states:  "I am writing this letter at your request.  I have been treating you for sleep apnea, back and knee pain since I started working at the Ashtabula VA clinic.  It is more likely than not that these health conditions are related to your service connected condition of degenerative arthritis."  She offered no rationale or reasoning for her belief in a connection between the degenerative process and sleep apnea and the back and right knee disorders, but her bare statement is sufficient in light of her medical qualifications, to meet the low threshold for examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that his nurse practitioner "says because I have to use . . . my strongest leg, which is the worse one . . . to try to . . . keep myself steady . . . because sometime I feel like I got a trick knee."

With respect to the low back claim, the record contains a VA medical opinion with respect to direct service connection, but the examiner did not address whether service connection for the back was warranted on a secondary basis.  The record contains no other medical opinions with respect to the sleep apnea claim.  In light of the above, the Board finds that a VA medical opinion which addresses secondary service connection is necessary.  

The Veteran testified in December 2016 that he had PT, road marches, parades, walking, and fat man program activity which included running 8 miles in the morning and 8 miles in the afternoon PT in service.  He appears to be contending that these in-service activities caused the right knee arthritis which was diagnosed in 2009, and no medical opinion has been rendered on this matter. 


Left knee disability rating

The Veteran appeals for a rating higher than the 10 percent currently assigned for his service-connected left knee degenerative joint disease.  

His most recent VA examination for this disability was in July 2009.  During his December 2016 hearing, he testified that he was unable to report for a VA examination which had been scheduled through the Cleveland RO in December 2015, because he was working as a truck driver in California, and he did not know about the examination.  Further the United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination report did not include all range of motion findings indicated in Correia.  

In light of the above, another VA examination should be scheduled, as indicated below.  Beforehand, any and all additional medical records of treatment concerning these disabilities should be obtained.  The Veteran mentioned treatment at Phoenix, Arizona and Meadville, and Ashtabula, Pennsylvania VA medical facilities during his December 2016 hearing.

Accordingly, the case is REMANDED for the following action:

1.  Please make arrangements to obtain any outstanding records of VA and non-VA treatment with respect to the claimed disabilities, including any from VA facilities in Phoenix, Arizona and Meadville and Ashtabula, Pennsylvania.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA medical opinions (with examinations only if deemed necessary by the clinicians) to determine the nature and likely etiology of the currently diagnosed sleep apnea, right knee degenerative joint disease, and spondylosis and degenerative disc disease of the lumbar spine.  The claims folder should be available for review by the clinician. 

The clinician is requested to provide opinions in response to the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the current right knee degenerative joint disease had its onset in or is related to service, including in light of service duties including PT, road marches, parades, walking, and fat man program activity which included running 8 miles in the morning and 8 miles in the afternoon?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed right knee degenerative joint disease was caused by his service-connected left knee degenerative joint disease?

(c) Is it at least as likely as not that the currently diagnosed right knee degenerative joint disease was aggravated by the Veteran's service-connected left knee degenerative joint disease?

(d) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed lumbar spine degenerative disc disease and spondylosis was caused by his service-connected left knee degenerative joint disease?

(e) Is it at least as likely as not that the currently diagnosed lumbar spine degenerative disc disease and spondylosis was aggravated by the Veteran's service-connected left knee degenerative joint disease?

(f) Is it at least as likely as not (50 percent or higher degree of probability) that sleep apnea had its onset in or is related to service?

(g) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed sleep apnea was caused by his service-connected left knee degenerative joint disease?

(h) Is it at least as likely as not that the currently diagnosed sleep apnea was aggravated by the Veteran's service-connected left knee degenerative joint disease?

The clinician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The clinician should answer questions (a) through (h) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing appropriate evidence and medical principles as necessary.  A complete rationale must be provided for all opinions.  If the clinician cannot provide an opinion without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected left knee arthritis disability.  The claims folder must be available for review by the examiner in conjunction with the examination. All indicated tests should be performed, and the results should be reported in detail.  

a. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected left knee degenerative arthritis disability; and 

b. The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Thereafter, readjudicate the Veteran's claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




